COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 Sierra Crest Homeowners Association,                         No. 08-13-00023-CV
 Inc.,                                         '
                                                                Appeal from the
                            Appellant,         '
                                                           County Court at Law No 5
 v.                                            '
                                                            of El Paso County, Texas
                                               '
 Margarita Villalobos and Robert
 Villalobos,                                   '             (TC# 2012-DCV01951)

                           Appellees.          '

                                          ORDER

       The Court GRANTS the Appellees’ third motion for extension of time to file the brief

until September 28, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEES’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert A. Skipworth, the Appellees’ Attorney,

prepare the Appellees’ brief and forward the same to this Court on or before September 28, 2013.

       IT IS SO ORDERED this 4th day of September, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(Rivera, J., not participating)